DONAHUE, C. J.
Kate Kendjerski was convicted in the District Court upon an information charging her with unlawful possession and sale of intoxicating liquor, and maintaining a nuisance. She was sentenced- to pay a fine of $300 and four months imprisonment in the workhouse.
A small boy, Martin Smerk, was given a marked dollar by the arresting officer and Smerk tendered the bill to Kendjerski who gave him liquor and change in return. Upon arrest Kendjerski claimed that the dollar came into her possession by reason of her giving change to- another person.
Error was prosecuted to the Circuit Court of Appeals and it was claimed that the verdict was not supported by any substantial evidence and that the lower court erred in refusing to charge on the question of entrapment. The Court held:
1. The explanation of Kendjerski as to how the marked bill came into her possession is so unreasonable as to seriously affect, to her disadvantage, the question of her credibility.
2. The record contains no evidence which would justify a charge on the question of entrapment.
3. The fact that an enforcement officer offers to buy, either in person or through an agent, does not constitute entrapment; but merely furnishes an opportunity to one who is willing to- commit the offense.
4. Smerk was not instructed to buy the liquor frm Kendjerski in particular, and the officers in this case did not induce an entirely innocent party to commit the offense.
Judgment affirmed.